Levine and Mercure, JJ.,
concur in part and dissent in part *813in a memorandum by Levine, J. Levine, J. (concurring in part and dissenting in part). We respectfully dissent from so much of the majority’s decision that declined to determine the issue of defendant’s liability regarding its obligation under the lease to provide liability insurance coverage for plaintiff of not less than $300,000 on claims for personal injuries occurring on the common area in defendant’s shopping mall. Defendant failed to contradict plaintiff’s factual averments that no such insurance coverage for plaintiff was obtained by defendant, in breach of this provision of the lease. Under Roblee v Corning Community Coll. (134 AD2d 803), defendant would be liable to plaintiff for damages flowing from the breach, including any payments by plaintiff in discharge of liability to persons injured on the common area, to the extent of the policy limits required under the lease. Moreover, plaintiff would have the right to recover such damages irrespective of whether its liability in the Salerno action arose out of its own negligence (supra).
The sole basis advanced by the majority for refusing to declare such liability of defendant for failing to provide the promised insurance coverage is that, since no judgment has yet been rendered in the Salerno action, a determination on defendant’s liability to plaintiff in the event that plaintiff were called upon to pay such a judgment would be premature and speculative. In our view, this issue is nonetheless ripe for adjudication. Clearly, a present controversy as to the rights of the parties exists by reason of the commencement of the Salerno suit. The matter at issue is the legal effect of the insurance provision of the lease, which will not arise in or be affected by the outcome of the pending Salerno negligence action. When this is so, the mere fact that the promisor may ultimately be exonerated in the underlying negligence action, thereby mooting the question of liability over, is insufficient to bar declaratory relief (see, Hollander v Nationwide Mut. Ins. Co., 60 AD2d 380, 383, lv denied 44 NY2d 646; see also, MVAIC v National Grange Mut. Ins. Co., 19 NY2d 115, 117; State Farm Fire & Cas. Co. v LiMauro, 103 AD2d 514, 517-518, affd 65 NY2d 369; cf., Cutro v Sheehan Agency, 96 AD2d 669). This distinguishes the instant case from those in which declaratory relief as to an insurer’s duty to indemnify an insured was denied, because indemnification was contingent upon and had to await resolution of the nature of the insured’s liability in the underlying negligence action by the third party (see, Public Serv. Mut. Ins. Co. v Goldfarb, 53 NY2d 392, 401-402; Prashker v United States Guar. Co., 1 NY2d 584, 590-592).
*814A declaration of defendant’s responsibility for damages to the extent of the policy limits specified in the insurance provision of the lease, in the event there is a recovery in the Salerno action against plaintiff, would aid the parties in the conduct of that lawsuit and eliminate potential future litigation. Therefore, this case is appropriate for the exercise of judicial discretion in granting declaratory relief. "The general purpose of the declaratory judgment is to serve some practical end in quieting or stabilizing an uncertain or disputed jural relation either as to present or prospective obligations” (Board of Coop. Educ. Servs. v Goldin, 38 AD2d 267, 271, lv denied 30 NY2d 486 [emphasis supplied]).
Therefore, we would further modify the judgment by further amending the third decretal paragraph to declare that defendant is liable to plaintiff for any and all payments by plaintiff in discharge of liability in the action commenced by Lucille A. Salerno, not exceeding $300,000.